Name: Council Directive 81/962/EEC of 24 November 1981 amending for the third time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: deterioration of the environment;  consumption;  health;  European Union law
 Date Published: 1981-12-09

 Avis juridique important|31981L0962Council Directive 81/962/EEC of 24 November 1981 amending for the third time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption Official Journal L 354 , 09/12/1981 P. 0022 - 0022 Finnish special edition: Chapter 13 Volume 11 P. 0219 Spanish special edition: Chapter 13 Volume 12 P. 0080 Swedish special edition: Chapter 13 Volume 11 P. 0219 Portuguese special edition Chapter 13 Volume 12 P. 0080 COUNCIL DIRECTIVE of 24 November 1981 amending for the third time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption (81/962/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 2 of Directive 70/357/EEC (4), as last amended by Directive 78/143/EEC (5), permits Member States to maintain until 31 December 1980 the provisions of their national laws permitting the use of calcium disodium ethylene diamine teta-acetate in foodstuffs and of ethoxyquin for the treatment of apples and pears; Whereas calcium disodium ethylene diamine tetra-acetate cannot be accepted at Community level in the present state of knowledge on the use of this substance; Whereas, nevertheless, this substance may be authorized temporarily at national level by Member States; Whereas it is not yet possible to take a final decision as to whether or not the use of ethoxyquin should be authorized at Community level for the treatment of apples and pears, but whereas in any case such treatment cannot be regarded as having an antioxident effect, and, as a result, the substance concerned does not fall within Directive 70/357/EEC; Whereas the substance E 303 is no longer used in foodstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 70/357/EEC shall be amended as follows: 1. Article 2 shall be replaced by the following: "Article 2 1. By way of derogation from Article 1, Member States may authorize in their territory the use of calcium disodium ethylene diamine tetra-acetate in foodstuffs until 31 December 1986. 2. Before that date the Commission shall re-examine the provisions of paragraph 1 and propose any necessary amendments to the Council." 2. The substance E 303 "5,6-diacetyl-L-ascorbic acid (ascorbyl diacetate)" shall be deleted from Part I of the Annex. Article 2 Article 1 (1) shall take effect on 1 January 1981. Article 3 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 1 December 1982 and shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 24 November 1981. For the Council The President N. RIDLEY (1) OJ No C 208, 13.8.1980, p. 5. (2) OJ No C 327, 15.12.1980, p. 8. (3) OJ No C 348, 31.12.1980, p. 4. (4) OJ No L 157, 18.7.1970, p. 31. (5) OJ No L 44, 5.2.1978, p. 18.